


110 HR 1121 IH: Government Waste Reduction Act of

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1121
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to extend the discretionary spending limits through fiscal
		  year 2012, to extend paygo for direct spending, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Waste Reduction Act of
			 2007.
		2.Extension of
			 discretionary spending limits
			(a)Adjustments to
			 discretionary spending limitsIn the matter that precedes
			 subparagraph (A) of section 251(b)(2) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985, strike through 2002.
			(b)Discretionary
			 spending limitSection 251(c) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended as follows:
				(1)Strike paragraphs
			 (1) through (16) and insert the following new paragraphs:
					
						(1)with respect to
				fiscal year 2008, for the discretionary category: $847,322,000,000 in total new
				budget authority;
						(2)with respect to
				fiscal year 2009, for the discretionary category: an amount of new budget
				authority equal to the amount of total new budget authority specified in
				paragraph (1) adjusted to reflect the change in Consumer Price Index over the
				previous 12 months prior to October 1, 2007;
						(3)with respect to
				fiscal year 2010, for the discretionary category: an amount of new budget
				authority equal to the amount of total new budget authority provided under
				paragraph (2) adjusted to reflect the change in Consumer Price Index over the
				previous 12 months prior to October 1, 2008;
						(4)with respect to
				fiscal year 2012, for the discretionary category: an amount of new budget
				authority equal to the amount of total new budget authority specified in
				paragraph (3) adjusted to reflect the change in Consumer Price Index over the
				previous 12 months prior to October 1, 2010; and
						(5)with respect to
				fiscal year 2012, for the discretionary category: an amount of new budget
				authority equal to the amount of total new budget authority specified in
				paragraph (4) adjusted to reflect the change in Consumer Price Index over the
				previous 12 months prior to October 1,
				2010;
						.
				(c)Adjustments to
			 discretionary spending limits
				(1)Section 251(b)(2)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking subparagraphs (C) through (H) and by inserting after subparagraph (B)
			 the following new subparagraph:
					
						(C)Accrual
				accountingIf a bill or joint resolution is enacted that charges
				Federal agencies for the full cost of accrued Federal retirement and health
				benefits and a bill or joint resolution making appropriations is enacted that
				provides new budget authority to carry out the legislation charging Federal
				agencies for such accrued costs, the adjustment shall be equal to the reduction
				in mandatory budget authority and the outlays flowing therefrom estimated to
				result from the legislation charging Federal agencies for such accrued
				costs.
						.
				(2)Section
			 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 is amended by striking the last sentence.
				(d)Definition of
			 consumer price indexSection 3 of the Congressional Budget and
			 Impoundment Control Act of 1974 is amended by adding at the end the following
			 new paragraph:
				
					(11)The term
				Consumer Price Index refers to the Consumer Price Index for All
				Urban Consumers (all items; United States city average), published by the
				Bureau of Labor
				Statistics.
					.
			3.Extension of
			 pay-as-you-goSection 252 of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended to
			 read as follows:
			
				252.Enforcing
				pay-as-you-go
					(a)PurposeThe
				purpose of this section is to assure that any legislation enacted before
				October 1, 2013, affecting direct spending that increases the deficit will
				trigger an offsetting sequestration.
					(b)Sequestration
						(1)TimingNot
				later than 15 calendar days after the date Congress adjourns to end a session
				and on the same day as a sequestration (if any) under section 251, there shall
				be a sequestration to offset the amount of any net deficit increase caused by
				all direct spending legislation enacted before October 1, 2013, as calculated
				under paragraph (2).
						(2)Calculation of
				deficit increaseOMB shall calculate the amount of deficit
				increase or decrease by adding—
							(A)all OMB estimates
				for the budget year of direct spending legislation transmitted under subsection
				(d);
							(B)the estimated
				amount of savings in direct spending programs applicable to budget year
				resulting from the prior year’s sequestration under this section or, if any, as
				published in OMB’s final sequestration report for that prior year; and
							(C)any net deficit
				increase or decrease in the current year resulting from all OMB estimates for
				the current year of direct spending legislation transmitted under subsection
				(d) of this section that were not reflected in the final OMB sequestration
				report for the current year.
							(D)for fiscal year
				2008, before making the calculations required in subparagraphs (A) through (C),
				OMB shall assume an automatic deficit increase of $33,485,000,000.
							(c)Eliminating a
				deficit increase(1)The amount required to
				be sequestered in a fiscal year under subsection (b) shall be obtained from
				non-exempt direct spending accounts from actions taken in the following
				order:
							(A)FirstAll reductions
				in automatic spending increases specified in section 256(a) shall be
				made.
							(B)SecondIf additional
				reductions in direct spending accounts are required to be made, the maximum
				reductions permissible under sections 256(b) (guaranteed and direct student
				loans) and 256(c) (foster care and adoption assistance) shall be made.
							(C)Third(i)If additional reductions
				in direct spending accounts are required to be made, each remaining non-exempt
				direct spending account shall be reduced by the uniform percentage necessary to
				make the reductions in direct spending required by paragraph (1).
								(ii)For purposes of determining
				reductions under clause (i), outlay reductions (as a result of sequestration of
				Commodity Credit Corporation commodity price support contracts in the fiscal
				year of a sequestration) that would occur in the following fiscal year shall be
				credited as outlay reductions in the fiscal year of the sequestration.
								(2)For purposes of this subsection,
				accounts shall be assumed to be at the level in the baseline for fiscal year
				2009 and for fiscal years 2010 through 2013 at the baseline after adjusting for
				any sequester in fiscal year 2008.
						(d)Estimates
						(1)CBO
				estimatesAs soon as practicable after Congress completes action
				on any direct spending, CBO shall provide an estimate to OMB of that
				legislation.
						(2)OMB
				estimatesNot later than 7 calendar days (excluding Saturdays,
				Sundays, and legal holidays) after the date of enactment of any direct
				spending, OMB shall transmit a report to the House of Representatives and to
				the Senate containing—
							(A)the CBO estimate
				of that legislation;
							(B)an OMB estimate of
				that legislation using current economic and technical assumptions; and
							(C)an explanation of
				any difference between the 2 estimates.
							(3)Significant
				differencesIf during the preparation of the report under
				paragraph (2) OMB determines that there is a significant difference between the
				OMB and CBO estimates, OMB shall consult with the Committees on the Budget of
				the House of Representatives and the Senate regarding that difference and that
				consultation, to the extent practicable, shall include written communication to
				such committees that affords such committees the opportunity to comment before
				the issuance of that report.
						(4)Scope of
				estimatesThe estimates under this section shall include the
				amount of change in outlays for the current year (if applicable), the budget
				year, and each outyear excluding any amounts resulting from—
							(A)full funding of,
				and continuation of, the deposit insurance guarantee commitment in effect under
				current estimates; and
							(B)emergency
				provisions as designated under subsection (e).
							(5)Scorekeeping
				guidelinesOMB and CBO, after consultation with each other and
				the Committees on the Budget of the House of Representatives and the Senate,
				shall—
							(A)determine common
				scorekeeping guidelines; and
							(B)in conformance
				with such guidelines, prepare estimates under this section.
							(e)Emergency
				legislationIf a provision of direct spending legislation is
				enacted that the President designates as an emergency requirement and that the
				Congress so designates in statute, the amounts of new budget authority,
				outlays, and receipts in all fiscal years resulting from that provision shall
				be designated as an emergency requirement in the reports required under
				subsection (d) of this
				section.
					.
		4.Conforming
			 amendments
			(a)Expiration(1)Section 254(c)(2) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking 2002 and inserting 2013.
				(2)Section 254(f)(2)(A) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 is amended by striking
			 2002 and inserting 2013.
				(b)ExpirationSection
			 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking 2002 and inserting
			 2013.
			5.Emergency spending
			 legislation and the baseline
			(a)In
			 generalSection 257(a) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended by inserting , except for
			 emergency appropriations covered by section 251(b)(2)(A) and emergency
			 legislation covered by section 252(e) before the period.
			(b)Direct spending
			 and receiptsSection 257(b)(2) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new subparagraph:
				
					(E)Emergency
				legislation covered by section 252(e) shall not be extended in the
				baseline.
					.
			(c)Discretionary
			 appropriationsSection 257(c) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by adding at the end the
			 following new paragraph:
				
					(7)Emergency
				appropriations covered by section 251(b)(2)(A) shall not be extended in the
				baseline.
					.
			6.Omb emergency
			 criteria
			(a)Definition of
			 emergencySection 3 of the Congressional Budget and Impoundment
			 Control Act of 1974 (as amended by section 2(d) is further amended by adding at
			 the end the following new paragraph:
				
					(12)(A)The term
				emergency means a situation that—
							(i)requires new budget authority and
				outlays (or new budget authority and the outlays flowing therefrom) for the
				prevention or mitigation of, or response to, loss of life or property, or a
				threat to national security; and
							(ii)is unanticipated.
							(B)As used in subparagraph (A), the term
				unanticipated means that the underlying situation is—
							(i)sudden, which means quickly coming
				into being or not building up over time;
							(ii)urgent, which means a pressing and
				compelling need requiring immediate action;
							(iii)unforeseen, which means not
				predicted or anticipated as an emerging need; and
							(iv)temporary, which means not of a
				permanent
				duration.
							.
			(b)Conforming
			 amendmentSection 250(c) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended by adding at the end the following new
			 paragraph:
				
					(20)The term
				emergency has the meaning given to such term in section 3 of the
				Congressional Budget and Impoundment Control Act of
				1974.
					.
			7.Rule respecting
			 designation of legislative provision as an emergency
			(a)In
			 generalTitle III of the Congressional Budget Act of 1974 is
			 amended by adding at the end the following new section:
				
					316.Rule respecting designation of legislative provision as an
		  emergency(a)GuidanceIn
				making a designation of a provision of legislation as an emergency requirement
				under section 251(b)(2)(A) or 252(e) of the Balanced Budget and Emergency
				Deficit Control Act of 1985, the committee report and any statement of managers
				accompanying that legislation shall analyze whether a proposed emergency
				requirement meets the definition of an emergency set out in
				section 3 of the Congressional Budget and Impoundment Control Act of
				1974.
						(b)In
				generalIt shall not be in order in the Senate or the House of
				Representatives to consider any bill, joint resolution, or conference report
				that contains an emergency designation under section 251(b)(2)(A) or 252(e) of
				the Balanced Budget and Emergency Deficit Control Act of 1985 unless the
				proposed emergency requirement meets the definition of an
				emergency set out in section 3 of the Congressional Budget and
				Impoundment Control Act of 1974.
						(c)Waiver and appeal
				in the senateThis section may be waived or suspended in the
				Senate only by an affirmative vote of three-fifths of the Members, duly chosen
				and sworn. An affirmative vote of three-fifths of the Members of the Senate,
				duly chosen and sworn, shall be required in the Senate to sustain an appeal of
				the ruling of the Chair on a point of order raised under this section.
						(d)Enforcement in
				the House of RepresentativesIt shall not be in order in the
				House of Representatives to consider a rule or order that waives the
				application of subsection (b).
						(e)Disposition of
				points of order in the houseAs disposition of a point of order
				under subsection (b) or subsection (d), the Chair shall put the question of
				consideration with respect to the proposition that is the subject of the point
				of order. A question of consideration under this section shall be debatable for
				10 minutes by the Member initiating the point of order and for 10 minutes by an
				opponent of the point of order, but shall otherwise be decided without
				intervening motion except one that the House adjourn or that the Committee of
				the Whole rise, as the case may be.
						(f)Effect on
				amendment in order as original text in the houseThe disposition
				of the question of consideration under this section with respect to a bill or
				joint resolution shall be considered also to determine the question of
				consideration under this subsection with respect to an amendment made in order
				as original
				text.
						.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Rule respecting designation of
				legislative provision as an
				emergency.
					
					.
			
